05/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0084


                                      DA 21-0084
                                   _________________



 IN THE MATTER OF:

 J.R.W.,                                                         ORDER

              A Youth in Need of Care.


                                   _________________

       Counsel for Appellant has filed a motion for an extension of time within which to
file the opening brief. Good cause appearing,
       IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ opening brief
shall be filed on or before June 4, 2021.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                  May 3 2021